Exhibit 10.3

 

Reference is made to the Intercreditor Agreement described below. The Lender, by
accepting the benefits of the security provided hereby, (i) consents (or is
deemed to consent), to the subordination of Liens provided for in the
Intercreditor Agreement, (ii) agrees (or is deemed to agree) that it will be
bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement, (iii) authorizes (or is deemed to authorize) the Lender
to enter into, and perform under, the Intercreditor Agreement and (iv)
acknowledges (or is deemed to acknowledge) that a copy of the Intercreditor
Agreement was delivered, or made available, to the Lender.

 

Notwithstanding any other provision contained herein, this Security Agreement,
the Liens created hereby and the rights, remedies, duties and obligations
provided for herein are subject in all respects to the provisions of the
Intercreditor Agreement. In the event of any conflict or inconsistency between
the provisions of this Security Agreement and the Intercreditor Agreement, the
provisions of the Intercreditor Agreement shall control.

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT
and irrevocable proxy

 

This SECOND LIEN PLEDGE AND SECURITY AGREEMENT AND IRREVOCABLE PROXY, dated as
of March 12, 2015 (as amended, supplemented, amended and restated or otherwise
modified from time to time, this “Security Agreement”), is entered into by EPL
Oil & Gas, Inc., a Delaware corporation (“EPL”), and each Subsidiary Guarantor
party hereto on the date hereof or that becomes a party hereto after the date
hereof (EPL and each such Subsidiary Guarantor from time to time a party hereto,
collectively, the “Grantors” and each, individually, a “Grantor”), in favor of
Energy XXI Gulf Coast, Inc., a Delaware corporation, (together with any
successor(s) and assign(s) thereto, the “Lender”).

 

WITNESSETH:

 

A.           EPL and the Lender have heretofore entered into that certain
Secured Second Lien Promissory Note, dated as of March 12, 2015 (as the same may
be amended, modified, supplemented or restated from time to time, herein called
the “Note”).

 

B.           As a condition under the Note, each Grantor is required to execute
and deliver this Security Agreement.

 

C.           Each Grantor has duly authorized the execution, delivery and
performance of this Security Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

  Pledge and Security Agreement and
Irrevocable Proxy

 

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1. Certain Terms. The following terms (whether or not underscored)
when used in this Security Agreement, including its preamble and recitals, shall
have the following meanings (such definitions to be equally applicable to the
singular and plural forms thereof):

 

“Business Days” means any day that is neither a Saturday or Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York, New
York.

 

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital (including all capital stock, partnership,
membership or other equity interests in such Person), whether or not
certificated.

 

“Collateral” is defined in Section 2.1.

 

“Collateral Account” is defined in Section 4.3(b).

 

“Lender” is defined in the preamble.

 

“Computer Hardware and Software Collateral” means (a) all computer and other
electronic data processing hardware, integrated computer systems, central
processing units, memory units, display terminals, printers, features, computer
elements, card readers, tape drives, hard and soft disk drives, cables,
electrical supply hardware, generators, power equalizers, accessories and all
peripheral devices and other related computer hardware, including all operating
system software, utilities and application programs in whatsoever form, (b)
software programs (including both source code, object code and all related
applications and data files), designed for use on the computers and electronic
data processing hardware described in clause (a) above, (c) all firmware
associated therewith, (d) all documentation (including flow charts, logic
diagrams, manuals, guides, specifications, training materials, charts and pseudo
codes) with respect to such hardware, software and firmware described in the
preceding clauses (a) through (c), and (e) all rights with respect to all of the
foregoing, including copyrights, licenses, options, warranties, service
contracts, program services, test rights, maintenance rights, support rights,
improvement rights, renewal rights and indemnifications and any substitutions,
replacements, improvements, error corrections, updates, additions or model
conversions of any of the foregoing.

 

“Control Agreement” means an authenticated record in form and substance
reasonably satisfactory to the Lender, that provides for the Lender to have
“control” (as defined in the UCC) over certain Collateral.

 

“Copyright Collateral” means all copyrights of any Grantor, registered or
unregistered and whether published or unpublished, now or hereafter in force
throughout the world including all of such Grantor’s rights, titles and
interests in and to all copyrights registered in the United States Copyright
Office or anywhere else in the world, including without limitation those
copyrights referred to in Item C of Schedule III hereto, and registrations and
recordings thereof and all applications for registration thereof, whether
pending or in preparation, all copyright licenses, the right to sue for past,
present and future infringements of any of the foregoing, all rights
corresponding thereto, all extensions and renewals of any thereof and all
Proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages and Proceeds of suit, which are owned or licensed by such
Grantor.

 

 2Pledge and Security Agreement
and Irrevocable Proxy

 

 

“Credit Agreement” shall have the meaning provided to the term “Priority Credit
Agreement” in the Intercreditor Agreement.

 

“Distributions” means all cash, cash dividends, stock dividends, other
distributions, liquidating dividends, shares of stock resulting from (or in
connection with the exercise of) stock splits, reclassifications, warrants,
options, non-cash dividends, mergers, consolidations, and all other
distributions or payments (whether similar or dissimilar to the foregoing) on or
with respect to, or on account of, any Pledged Share or Pledged Interest or
other rights or interests constituting Collateral.

 

“Equipment” is defined in Section 2.1(a).

 

“First Lien Administrative Agent” shall have the meaning provided to the term
“Priority Lien Agent” in the Intercreditor Agreement.

 

“General Intangibles” means all “general intangibles” and all “payment
intangibles”, each as defined in the UCC, and shall include all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations and all Intellectual Property Collateral
(in each case, regardless of whether characterized as general intangibles under
the UCC).

 

“Governmental Approval” is defined in Section 2.1(f).

 

“Grantor” is defined in the preamble.

 

“Indemnified Parties” is defined in Section 6.5(a).

 

“Intellectual Property Collateral” means, collectively, the Computer Hardware
and Software Collateral, the Copyright Collateral, the Patent Collateral, the
Trademark Collateral and the Trade Secrets Collateral.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
March 12, 2015 by and between Lender and the First Lien Administrative Agent.

 

“Inventory” is defined in Section 2.1(b).

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), privilege,
charge against or security interest in property, or other priority or
preferential arrangement of any kind or nature whatsoever, including any
conditional sale or title retention arrangement, any capitalized lease liability
and any assignment, deposit arrangement or financing lease intended as security.

 

 3Pledge and Security Agreement
and Irrevocable Proxy

 

 

“Patent Collateral” means (a) all inventions and discoveries, whether patentable
or not, all letters patent and applications for letters patent throughout the
world, including without limitation those patents referred to in Item A of
Schedule III hereto, and any patent applications in preparation for filing, (b)
all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the items described in clause (a), (c) all
patent licenses, and other agreements providing any Grantor with the right to
use any items of the type referred to in clauses (a) and (b) above, and (d) all
Proceeds of, and rights associated with, the foregoing (including licenses,
royalties income, payments, claims, damages and Proceeds of infringement suits),
the right to sue third parties for past, present or future infringements of any
patent or patent application, and for breach or enforcement of any patent
license.

 

“Person” means any natural person, corporation, limited liability company,
partnership, limited partnership, joint venture, association, trust or
unincorporated organization, governmental authority or any other legal entity,
whether acting in an individual, fiduciary or other capacity.

 

“Pledged Interests” means all Capital Securities or other ownership interests of
any Pledged Interests Issuer described in Item A of Schedule I hereto; all
registrations, certificates, articles, by-laws, regulations, limited liability
company agreements or constitutive agreements governing or representing any such
interests; all options and other rights, contractual or otherwise, at any time
existing with respect to such interests, as such interests are amended,
modified, or supplemented from time to time, and together with any interests in
any Pledge Interests Issuer taken in extension or renewal thereof or
substitution therefor.         

 

“Pledged Interests Issuer” means each Person identified in Item A of Schedule I
hereto as the issuer of the Pledged Shares or the Pledged Interests identified
adjacent to the name of such Person.

 

“Pledged Note Issuer” means any issuer of a Pledged Note.

 

“Pledged Notes” means all promissory notes issued to any Grantor, as such
promissory notes are amended, modified or supplemented from time to time and
together with any promissory note of any Pledged Note Issuer taken in extension
or renewal thereof or substitution therefor.

 

“Pledged Property” means all Pledged Notes, Pledged Interests, Pledged Shares,
all assignments of any amounts due or to become due with respect to the Pledged
Interests or the Pledged Shares, all other instruments which are required to be
delivered by any Grantor to the Lender under this Security Agreement, and all
proceeds of any of the foregoing.

 

“Pledged Shares” means all Capital Securities of any Pledged Interests Issuer
identified under Item A of Schedule I.

 

“Receivables” is defined in Section 2.1(c).

 

“Related Contracts” is defined in Section 2.1(c).

 

“Secured Obligations” is defined in Section 2.2.

 

 4Pledge and Security Agreement
and Irrevocable Proxy

 

 

“Securities Act” is defined in Section 6.2(a).

 

“Security Agreement” is defined in the preamble.

 

“Subsidiaries” shall mean with respect to any Person, any other Person of which
more than 50% of the outstanding Voting Securities of such other Person
(irrespective of whether at the time Capital Securities of any other class or
classes of such other Person shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more other Subsidiaries of
such Person, or by one or more other Subsidiaries of such Person.

 

“Subsidiary Guarantor” shall mean each Subsidiary of EPL.

 

“Termination Date” shall mean the date on which the Liens created under this
Security Agreement are to be released by the Lender or otherwise terminate in
accordance with the Note.

 

“Trademark Collateral” means (a) (i) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, certification marks, collective marks, logos and other source or
business identifiers, and all goodwill of the business associated therewith, now
existing or hereafter adopted or acquired, including without limitation those
trademarks referred to in Item B of Schedule III hereto, whether currently in
use or not, all registrations and recordings thereof and all applications in
connection therewith, whether pending or in preparation for filing, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any office or agency of the United States of America, or
any State thereof or any other country or political subdivision thereof or
otherwise, and all common-law rights relating to the foregoing, and (ii) the
right to obtain all reissues, extensions or renewals of the foregoing
(collectively referred to as the “Trademark”), (b) all trademark licenses for
the grant by or to any Grantor of any right to use any trademark, (c) all of the
goodwill of the business connected with the use of, and symbolized by the items
described in, clause (a), and to the extent applicable clause (b), (d) the right
to sue third parties for past, present and future infringements of any Trademark
Collateral described in clause (a) and, to the extent applicable, clause (b),
and (e) all Proceeds of, and rights associated with, the foregoing, including
any claim by any Grantor against third parties for past, present or future
infringement or dilution of any Trademark, Trademark registration or Trademark
license, or for any injury to the goodwill associated with the use of any such
Trademark or for breach or enforcement of any Trademark license and all rights
corresponding thereto throughout the world.

 

“Trade Secrets Collateral” means all common law and statutory trade secrets and
all other confidential, proprietary or useful information and all know-how
obtained by or used in or contemplated at any time for use in the business of
any Grantor (all of the foregoing being collectively called a “Trade Secret”),
including all Documents and things embodying, incorporating or referring in any
way to such Trade Secret, all Trade Secret licenses, and including the right to
sue for and to enjoin and to collect damages for the actual or threatened
misappropriation of any Trade Secret and for the breach or enforcement of any
such Trade Secret license.

 

 5Pledge and Security Agreement
and Irrevocable Proxy

 

 

“UCC” means the Uniform Commercial Code, as in effect in the State of New York,
as the same may be amended from time to time.

 

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

 

SECTION 1.2. Note Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Security Agreement, including its
preamble and recitals, have the meanings provided in the Note.

 

SECTION 1.3. UCC Definitions. Unless otherwise defined herein or the context
otherwise requires, terms for which meanings are provided in the UCC are used in
this Security Agreement, including its preamble and recitals, with such
meanings.

 

ARTICLE II
SECURITY INTEREST

 

SECTION 2.1. Grant of Security Interest. Each Grantor hereby pledges,
hypothecates, assigns, charges, mortgages, delivers, and transfers to the
Lender, and hereby grants to the Lender, a continuing security interest in all
of such Grantor’s following property, whether now or hereafter existing, owned
or acquired by such Grantor, and wherever located, (collectively, the
“Collateral”):

 

(a)          all equipment in all of its forms of such Grantor, wherever
located, and all machinery, apparatus, installation facilities and other
tangible personal property, and all parts thereof and all accessions, additions,
attachments, improvements, substitutions, replacements and proceeds thereto and
therefor (any and all of the foregoing being the “Equipment”);

 

(b)          all inventory in all of its forms of such Grantor, wherever
located, including (i) all oil, gas, or other hydrocarbons and all products and
substances derived therefrom, all raw materials and work in process therefore,
finished goods thereof, and materials used or consumed in the manufacture or
production thereof, (ii) all goods in which such Grantor has an interest in mass
or a joint or other interest or right of any kind (including goods in which such
Grantor has an interest or right as consignee), and (iii) all goods which are
returned to or repossessed by such Grantor, and all accessions thereto, products
thereof and documents therefore (any and all such inventory, materials, goods,
accessions, products and documents being the “Inventory”);

 

 6Pledge and Security Agreement
and Irrevocable Proxy

 

 

(c)          all accounts, money, payment intangibles, deposit accounts
(including the Collateral Accounts and all amounts on deposit therein and all
cash equivalent investments carried therein and all proceeds thereof),
contracts, contract rights, all rights constituting a right to the payment of
money, chattel paper, documents, documents of title, instruments, letters of
credit, letter-of-credit rights and General Intangibles of such Grantor, whether
or not earned by performance or arising out of or in connection with the sale or
lease of goods or the rendering of services, including all moneys due or to
become due in repayment of any loans or advances, and all rights of such Grantor
now or hereafter existing in and to all security agreements, guaranties, leases,
agreements and other contracts securing or otherwise relating to any such
accounts, money, payment intangibles, deposit accounts, contracts, contract
rights, rights to the payment of money, chattel paper, documents, documents of
title, instruments, letters of credit, letter-of-credit rights and General
Intangibles (any and all such accounts, money, payment intangibles, deposit
accounts, contracts, contract rights, rights to the payment of money, chattel
paper, documents, documents of title, instruments, letters of credit,
letter-of-credit rights and General Intangibles being the “Receivables”, and any
and all such security agreements, guaranties, leases, agreements and other
contracts being the “Related Contracts”);

 

(d)          all Intellectual Property Collateral of such Grantor;

 

(e)          all books, correspondence, credit files, records, invoices, tapes,
cards, computer runs, writings, data bases, information in all forms, paper and
documents and other property relating to, used or useful in connection with,
evidencing, embodying, incorporating or referring to, any of the foregoing in
this Section 2.1;

 

(f)          all governmental approvals, permits, licenses, authorizations,
consents, rulings, tariffs, rates, certifications, waivers, exemptions, filings,
claims, orders, judgments and decrees (each a “Governmental Approval”), to the
extent a security interest may be granted therein; provided that any
Governmental Approval that by its terms or by operation of law would be void,
voidable, terminable or revocable if mortgaged, pledged or assigned hereunder is
expressly excepted and excluded from the Liens and terms of this Security
Agreement, including the grant of security interest in this Section 2.1;

 

(g)          all interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements, and all other agreements or arrangements
designed to protect such Grantor against fluctuations in interest rates or
currency exchange rates and all commodity hedge, commodity swap, exchange,
forward, future, floor, collar or cap agreements, fixed price agreements and all
other agreements or arrangements designed to protect such Grantor against
fluctuations in commodity prices;

 

(h)          to the extent not included in the foregoing, all bank accounts,
investment property, fixtures and supporting obligations;

 

(i)          all Pledged Interests, Pledged Notes, Pledged Shares and any other
Pledged Property and all Distributions, interest, and other payments and rights
with respect to such Pledged Property;

 

(j)          all accessions, substitutions, replacements, products, offspring,
rents, issues, profits, returns, income and proceeds of and from any and all of
the foregoing Collateral (including proceeds which constitute property of the
types described in clauses (a), (b), (c), (d), (e), (f), (g), (h), and (i) and
proceeds deposited from time to time in any lock boxes of such Grantor, and, to
the extent not otherwise included, all payments and proceeds under insurance
(whether or not the Lender is the loss payee thereof), or any condemnation
award, indemnity, warranty or guaranty, payable by reason of loss or damage to
or otherwise with respect to any of the Collateral); and

 

 7Pledge and Security Agreement
and Irrevocable Proxy

 

 

(k)          all of such Grantor’s other property and rights of every kind and
description and interests therein, including without limitation, all other
“Accounts”, “Certificated Securities”, “Chattel Paper”, “Commercial Tort Claims”
(including those set forth on Item I of Schedule II attached hereto (as such
schedule may be updated from time to time in accordance with Section 4.7
hereof)), “Commodity Accounts”, “Commodity Contracts”, “Deposit Accounts”,
“Documents”, “Equipment”, “Fixtures”, “General Intangibles”, “Goods”,
“Instruments”, “Inventory”, “Investment Property”, “Letter of Credit Rights”,
“Letters of Credit”, “Money”, “Proceeds”, “Securities”, “Securities Account”,
“Security Entitlements”, “Supporting Obligations” and “Uncertificated
Securities” as such terms are defined in the UCC.

 

SECTION 2.2. Security for Obligations. This Security Agreement, and the
Collateral in which the Lender is granted a security interest hereunder by the
Grantors, secures the prompt and indefeasible payment in full and performance of
all obligations of the Grantors now or hereafter existing under this Security
Agreement and the Note, whether for principal, interest, costs, fees, expenses
or otherwise, howsoever created, arising or evidenced, whether direct or
indirect, primary or secondary, fixed or absolute or contingent, joint or
several, or now or hereafter existing under this Security Agreement and the Note
(all such obligations being the “Secured Obligations”).

 

SECTION 2.3. Continuing Security Interest; Transfer of Notes. This Security
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the Termination Date, (b) be
binding upon each Grantor and its successors, transferees and assigns, and (c)
inure, together with the rights and remedies of the Lender hereunder, to the
benefit of the Lender and its respective successors, transferees and assigns.
Without limiting the generality of the foregoing clause (c), the Lender may
assign or otherwise transfer (in whole or in part) the Note, and any successor
or assignee thereof shall thereupon become vested with all the rights and
benefits in respect thereof granted to the Lender under this Security Agreement,
or otherwise, subject, however, to any contrary provisions in such assignment or
transfer. Upon the Termination Date, the security interest granted herein shall
terminate and all rights to the Collateral shall revert to the applicable
Grantor. Upon any such payment and termination or expiration, the Lender will,
at the Grantors’ sole expense, deliver or cause to be delivered to each
applicable Grantor, without any representations, warranties or recourse of any
kind whatsoever, all certificates and instruments representing or evidencing all
Pledged Notes, Pledged Shares and Pledged Interests, together with all other
Collateral held by the Lender or the First Lien Administrative Agent, as the
Lender’s bailee in accordance with the Intercreditor Agreement, hereunder, and
execute and deliver to any Grantor such documents as such Grantor shall
reasonably request to evidence such termination. If at any time all or any part
of any payment theretofore applied by the Lender to any of the Secured
Obligations is or must be rescinded or returned by the Lender for any reason
whatsoever (including, without limitation, the insolvency, bankruptcy,
reorganization or other similar proceeding of any Grantor or any other Person),
such Secured Obligations shall, for purposes of this Security Agreement, to the
extent that such payment is or must be rescinded or returned, be deemed to have
continued to be in existence, notwithstanding any application by the Lender or
any termination agreement or release provided to any Grantor, and this Security
Agreement shall continue to be effective or reinstated, as the case may be, as
to such Secured Obligations, all as though such application by the Lender had
not been made. This Section 2.3 shall survive the Termination Date.

 

 8Pledge and Security Agreement
and Irrevocable Proxy

 

 

SECTION 2.4. Grantor Remains Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein, and will
perform all of its duties and obligations under such contracts and agreements to
the same extent as if this Security Agreement had not been executed, (b) the
exercise by the Lender of any of its rights hereunder shall not release any
Grantor from any of its duties or obligations under any such contracts or
agreements included in the Collateral, and (c) the Lender shall not have any
obligation or liability under any contracts or agreements included in the
Collateral by reason of this Security Agreement, nor shall the Lender be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

 

SECTION 2.5. Delivery of Pledged Property.

 

(a)          All certificates or instruments representing or evidencing any
Collateral, including all Pledged Shares and Pledged Notes, shall be delivered
to and held by or on behalf of (or in the case of the Pledged Notes, endorsed to
the order of) the Lender, pursuant hereto, shall be in suitable form for
transfer by delivery, and shall be accompanied by all necessary indorsements or
instruments of transfer or assignment, duly executed in blank.

 

(b)          To the extent any of the Collateral constitutes an “uncertificated
security” (as defined in Section 8-102(a)(18) of the UCC) or a “security
entitlement” (as defined in Section 8-102(a)(17) of the UCC), the applicable
Grantor shall take and cause the appropriate Person (including any issuer,
entitlement holder or securities intermediary thereof) to take all actions
necessary to grant “control” (as defined in 8-106 of the UCC) to the Lender over
such Collateral.

 

SECTION 2.6. Distributions on Pledged Shares. In the event that any Distribution
with respect to any Pledged Shares or Pledged Interests pledged hereunder is
permitted to be paid, such Distribution or payment may be paid directly to the
applicable Grantor.

 

SECTION 2.7. Security Interest Absolute, etc. This Security Agreement shall in
all respects be a continuing, absolute, unconditional and irrevocable grant of
security interest, and shall remain in full force and effect until the
Termination Date. All rights of the Lender and the security interests granted to
the Lender hereunder, and all obligations of the Grantors hereunder, shall, in
each case, be absolute, unconditional and irrevocable irrespective of (a) any
lack of validity, legality or enforceability of this Security Agreement, (b) the
failure of the Lender (i) to assert any claim or demand or to enforce any right
or remedy against any Grantor or any other Person under the provisions of this
Security Agreement or otherwise, or (ii) to exercise any right or remedy against
any other guarantor of, or collateral securing, any Secured Obligations, (c) any
change in the time, manner or place of payment of, or in any other term of, all
or any part of the Secured Obligations, or any other extension, compromise or
renewal of any Secured Obligations, (d) any reduction, limitation, impairment or
termination of any Secured Obligations (except in the case of the occurrence of
the Termination Date) for any reason, including any claim of waiver, release,
surrender, alteration or compromise, and shall not be subject to (and each
Grantor hereby waives any right to or claim of) any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality, nongenuineness, irregularity, compromise, unenforceability of, or
any other event or occurrence affecting, any Secured Obligations or otherwise,
(e) any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of this Security Agreement, (f)
any addition, exchange or release of any Collateral for the Secured Obligations,
or any surrender or non-perfection of any collateral, or (g) any other
circumstance which might otherwise constitute a defense available to, or a legal
or equitable discharge of, any Grantor, any surety or any guarantor.

 

 9Pledge and Security Agreement
and Irrevocable Proxy

 

 

SECTION 2.8. Election of Remedies. Except as otherwise provided in the Note, if
the Lender may, under applicable law, proceed to realize its benefits under this
Security Agreement or the other security documents giving the Lender a lien upon
any Collateral, either by judicial foreclosure or by non-judicial sale or
enforcement, the Lender may, at its sole option, determine which of its remedies
or rights it may pursue without affecting any of its rights and remedies under
this Security Agreement. If, in the exercise of any of its rights and remedies,
the Lender shall forfeit any of its rights or remedies, including its right to
enter a deficiency judgment against any Grantor or any other Person, whether
because of any applicable laws pertaining to “election of remedies” or the like,
each Grantor hereby consents to such action by the Lender and waives any claim
based upon such action, even if such action by the Lender shall result in a full
or partial loss of any rights of subrogation that such Grantor might otherwise
have had but for such action by the Lender.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Each Grantor represents and warrants unto the Lender, as at date hereof and at
the date of each pledge and delivery hereunder by such Grantor to the Lender of
any Collateral (including each pledge and delivery of any Pledged Shares or
Pledged Notes), as set forth in this Article.

 

SECTION 3.1. As to Capital Securities of the Subsidiaries, Investment Property.

 

(a)          With respect to the Pledged Shares, all such Pledged Shares are
duly authorized and validly issued, fully paid and non-assessable, and
represented by a certificate.

 

(b)          With respect to the Pledged Interests, no such Pledged Interests
(i) are dealt in or traded on securities exchanges or in securities markets,
(ii) expressly provide that such Pledged Interests are securities governed by
Article 8 of the UCC, or (iii) are held in a Securities Account, except, with
respect to this clause (b), Pledged Interests (A) for which the Lender is the
registered owner or (B) with respect to which the Pledged Interests Issuer has
agreed in an authenticated record with the applicable Grantor and the Lender to
comply with any instructions of the Lender, without the consent of such Grantor.

 

 10Pledge and Security Agreement
and Irrevocable Proxy

 

 

(c)          Such Grantor has delivered all Certificated Securities constituting
Collateral held by such Grantor on the date hereof to the Lender, together with
duly executed undated blank stock powers, or other equivalent instruments of
transfer in form and substance reasonably acceptable to the Lender.

 

(d)          With respect to Uncertificated Securities constituting Collateral
owned by such Grantor, such Grantor has caused the Pledged Interests Issuer or
other issuer thereof either (i) to register the Lender as the registered owner
of such security, or (ii) to agree in an authenticated record with such Grantor
and the Lender that such Pledged Interests Issuer or other issuer will comply
with instructions with respect to such security originated by the Lender,
without further consent of such Grantor.

 

(e)          The percentage of the issued and outstanding Capital Securities in
any Person owned by such Grantor is set forth on Schedule I. All of the Pledged
Shares and Pledged Interests of such Grantor constitute one hundred percent
(100%) of such Grantor’s interest in the applicable Pledged Interests Issuer and
the percentage of the total membership, partnership and/or other equity
interests in the Pledged Interests Issuer indicated on Schedule I.

 

SECTION 3.2. Grantor’s Name, Location, etc.

 

(a)          (i) The jurisdiction in which such Grantor is located for purposes
of Sections 9-301 and 9-307 of the UCC is set forth in Item A-1 of Schedule II
hereto, (ii) the place of business of such Grantor or, if such Grantor has more
than one place of business, the chief executive office of such Grantor and the
office where such Grantor keeps its records concerning the Receivables, and all
originals of all chattel paper which evidence Receivables, is set forth in Item
A-2 of Schedule II hereto, and (iii) such Grantor’s federal taxpayer
identification number is set forth in Item A-3 of Schedule II hereto.

 

(b)          All of the Equipment, Inventory and Goods of such Grantor are
located at the places specified in Item B, Item C and Item D, respectively, of
Schedule II hereto.

 

(c)          Such Grantor does not have any trade names.

 

(d)          Such Grantor has not been known by any legal name different from
the one set forth on the signature page hereto, nor has such Grantor been the
subject of any merger or other corporate reorganization, except as set forth in
Item E of Schedule II hereto.

 

(e)          Such Grantor is not a party to any federal, state or local
government contract except (i) contracts with the Bureau of Ocean Energy
Management, Regulation and Enforcement, United States Department of Interior
(including its predecessor agency, the Mineral Management Services) or other
Federal leases, or (ii) as set forth in Item F of Schedule II hereto.

 

 11Pledge and Security Agreement
and Irrevocable Proxy

 

 

(f)          Such Grantor does not maintain any Deposit Accounts, Securities
Accounts or Commodity Accounts with any Person, in each case, except as set
forth on Item G of Schedule II.

 

(g)          None of the Receivables is evidenced by a promissory note or other
instrument other than a promissory note or instrument that has been delivered to
the Lender (with appropriate endorsements).

 

(h)          Such Grantor is not the beneficiary of any Letters of Credit,
except as set forth on Item H of Schedule II (as such schedule may be amended or
supplemented from time to time) hereto and such Grantor has obtained the consent
of each issuer of any material Letter of Credit to the assignment of the
proceeds of the letter of credit to the Lender.

 

(i)          Such Grantor does not have Commercial Tort Claims (i) in which a
suit has been filed by such Grantor, and (ii) where the amount of damages
reasonably expected to be claimed exceeds $1,000,000, except as set forth on
Item I of Schedule II.

 

(j)          The name set forth on the signature page attached hereto is the
true and correct legal name (as defined in the UCC) of such Grantor.

 

(k)          Such Grantor has obtained a legal, valid and enforceable consent of
each issuer of any Letter of Credit with a stated amount in excess of $2,500,000
to the assignment of the Proceeds of such Letter of Credit to the Lender, and
has not consented to, and is otherwise aware of, any Person (other than the
Lender pursuant hereto) having control (within the meaning of Section 9-104 of
the UCC) over, or any other interest in any of such Grantor’s rights in respect
thereof.

 

SECTION 3.3. Negotiable Documents, Instruments and Chattel Paper. Such Grantor
has, contemporaneously herewith, delivered to the Lender possession of all
originals of all Documents, Instruments, promissory notes, Pledged Notes and
tangible Chattel Paper owned or held by such Grantor (duly endorsed, in blank,
if requested by the Lender).

 

SECTION 3.4. Intellectual Property Collateral. Such Grantor represents that
except for any Patent Collateral, Trademark Collateral, and Copyright Collateral
specified in Item A, Item B and Item C, respectively, of Schedule III hereto,
and any and Trade Secrets Collateral, such Grantor owns and has no interests in
any Intellectual Property Collateral as of the date hereof, other than the
Computer Hardware and Software Collateral.

 

ARTICLE IV
COVENANTS

 

Each Grantor covenants and agrees that, until the Termination Date, it will
perform, comply with and be bound by the obligations set forth below.

 

 12Pledge and Security Agreement
and Irrevocable Proxy

 

 

SECTION 4.1. As to Investment Property, etc.

 

(a)          Capital Securities of Subsidiaries. No Grantor shall allow or
permit any of its Subsidiaries (i) that is a corporation, business trust, joint
stock company or similar Person, to issue Uncertificated Securities, unless such
Person promptly takes the actions set forth in Section 4.1(b)(ii) with respect
to any such Uncertificated Securities, (ii) that is a partnership or limited
liability company, to (A) issue Capital Securities that are to be dealt in or
traded on securities exchanges or in securities markets, (B) expressly provide
in its organic documents that its Capital Securities are securities governed by
Article 8 of the UCC, or (C) place such Subsidiary’s Capital Securities in a
Securities Account, unless such Person promptly takes the actions set forth in
Section 4.1(b)(ii) with respect to any such Capital Securities, and (iii) to
issue Capital Securities in addition to or in substitution for the Pledged
Property or any other Capital Securities pledged hereunder, except for
additional Capital Securities issued to such Grantor; provided that (A) such
Capital Securities are immediately pledged and delivered to the Lender and (B)
such Grantor delivers a supplement to Schedule I to the Lender identifying such
new Capital Securities as Pledged Property, in each case pursuant to the terms
of this Security Agreement. No Grantor shall permit any of its Subsidiaries to
issue any warrants, options, contracts or other commitments or other securities
that are convertible to any of the foregoing or that entitle any Person to
purchase any of the foregoing, and except for this Security Agreement or the
Intercreditor Agreement shall not, and shall not permit any of its Subsidiaries
to, enter into any agreement creating any restriction or condition upon the
transfer, voting or control of any Pledged Property.

 

(b)          Investment Property (other than Certificated Securities). With
respect to (i) any Deposit Accounts, Securities Accounts, Commodity Accounts,
Commodity Contracts or Security Entitlements constituting Investment Property
owned or held by any Grantor, such Grantor will, upon the Lender’s request,
cause the intermediary maintaining such Investment Property to execute a Control
Agreement relating to such Investment Property pursuant to which such
intermediary agrees to comply with the Lender’s instructions with respect to
such Investment Property without further consent by such Grantor, or (ii) any
Uncertificated Securities (other than Uncertificated Securities credited to a
Securities Account) constituting Investment Property owned or held by such
Grantor, such Grantor will cause the Pledged Interests Issuer or other issuer of
such securities to either (A) register the Lender as the registered owner
thereof on the books and records of the issuer, or (B) execute a Control
Agreement relating to such Investment Property pursuant to which the Pledged
Interests Issuer or other issuer agrees to comply with the Lender’s instructions
with respect to such Uncertificated Securities without further consent by such
Grantor.

 

(c)          Certificated Securities (Stock Powers). Each Grantor agrees that
all Pledged Shares (and all other certificated shares of Capital Securities
constituting Collateral) delivered by such Grantor pursuant to this Security
Agreement will be accompanied by duly endorsed undated blank stock powers, or
other equivalent instruments of transfer in form and substance reasonably
satisfactory to the Lender. Each Grantor will, from time to time upon the
request of the Lender, promptly deliver to the Lender on its behalf, such stock
powers, instruments and similar documents, in form and substance reasonably
satisfactory to the Lender, with respect to the Collateral as the Lender may
reasonably request and will, from time to time upon the request of the Lender
after the occurrence of any default under the Note (“Event of Default”),
promptly transfer any Pledged Shares, Pledged Interests or other shares of
Capital Securities constituting Collateral into the name of any nominee
designated by the Lender, but subject to the Intercreditor Agreement.

 

 13Pledge and Security Agreement
and Irrevocable Proxy

 

 

(d)          Continuous Pledge. Each Grantor will (subject to the terms of the
Note) deliver to the Lender, and at all times keep pledged to the Lender
pursuant hereto, on a second-priority, perfected basis all Pledged Property,
Investment Property, all dividends and Distributions with respect thereto, all
payment intangibles to the extent they are evidenced by a Document, Instrument,
promissory note or Chattel Paper, and all interest and principal with respect to
such payment intangibles, and all Proceeds and rights from time to time received
by or distributable to such Grantor in respect of any of the foregoing
Collateral. Each Grantor agrees that it will, promptly (but in any event no
later than seven Business Days) following receipt thereof, deliver to the Lender
possession of all originals of Pledged Interests, Pledged Shares, Pledged Notes
and any other Pledged Property, negotiable Documents, Instruments, promissory
notes and Chattel Paper that it acquires following the date hereof and shall
deliver to the Lender a supplement to Schedule I identifying any such new
Pledged Interests, Pledged Shares, Pledged Notes or other Pledged Property.

 

(e)          Voting Rights; Dividends, etc. Each Grantor agrees:

 

(i)          that promptly upon receipt of notice of the occurrence and
continuance of an Event of Default from the Lender and without any request
therefor by the Lender, so long as such Event of Default shall continue, to
deliver (properly endorsed where required hereby or requested by the Lender) to
the Lender, subject to the Intercreditor Agreement, all Distributions with
respect to Investment Property, all interest principal and other cash payments
on payment intangibles, the Pledged Property and all Proceeds of the Pledged
Property or any other Collateral, in case thereafter received by such Grantor,
all of which shall be held by the Lender as additional Collateral;

 

(ii)         that, with respect to Pledged Property or any other Collateral
consisting of general partner interests, limited partnership interests or
limited liability company interests, subject to the Intercreditor Agreement,
promptly upon receipt of notice of the occurrence and continuance of an Event of
Default from the Lender and of the Lender’s intention to exercise its voting
power under Section 4.1(e)(iii) such Grantor shall modify the applicable organic
documents to admit the Lender as a general partner, limited partner or member,
as applicable; and

 

(iii)        if an Event of Default shall have occurred and be continuing and
the Lender has notified such Grantor of the Lender’s intention to exercise its
voting power under this Section 4.1(e)(iii), subject to the Intercreditor
Agreement,

 

 14Pledge and Security Agreement
and Irrevocable Proxy

 

 

(A) the Lender may exercise (to the exclusion of such Grantor) the voting power
and all other incidental rights of ownership with respect to any Pledged Shares,
Investment Property or other Capital Securities constituting Collateral; SUBJECT
TO THE INTERCREDITOR AGREEMENT AND EACH GRANTOR HEREBY GRANTS THE LENDER AN
IRREVOCABLE PROXY (WHICH IRREVOCABLE PROXY SHALL CONTINUE IN EFFECT UNTIL THE
TERMINATION DATE) EXERCISABLE UNDER SUCH CIRCUMSTANCES, TO VOTE THE PLEDGED
SHARES, PLEDGED INTERESTS, INVESTMENT PROPERTY AND SUCH OTHER COLLATERAL; AND

 

(B) promptly to deliver to the Lender such additional proxies and other
documents as may be necessary to allow the Lender to exercise such voting power.

 

All Distributions, interest, principal, cash payments, payment intangibles and
Proceeds that may at any time and from time to time be held by any Grantor but
which such Grantor is then obligated to deliver to the Lender, shall, until
delivery to the Lender, be held by such Grantor separate and apart from its
other property in trust for the Lender. The Lender agrees that unless an Event
of Default shall have occurred and be continuing and the Lender shall have given
the notice referred to in Section 4.1(e), such Grantor shall have the exclusive
voting power, and is granted a proxy, with respect to any Capital Securities
(including any of the Pledged Shares) constituting Collateral. The Lender shall,
upon the written request of such Grantor, promptly deliver, or cause to be
delivered, such proxies and other documents, if any, as shall be reasonably
requested by such Grantor which are necessary to allow such Grantor to exercise
that voting power with respect to any such Capital Securities (including any of
the Pledged Shares) constituting Collateral; provided, however, that no vote
shall be cast, or consent, waiver, or ratification given, or action taken by
such Grantor that would violate any provision of the Note or this Security
Agreement.

 

SECTION 4.2. Organic Documents; Change of Name, etc. No Grantor will change its
state of incorporation, formation or organization or its name, identity,
organizational identification number or corporate structure unless such Grantor
shall have (a) given the Lender at least thirty (30) days’ prior notice of such
change and (b) taken all actions necessary or as requested by the Lender to
ensure that the Liens on the Collateral granted in favor of the Lender remain
perfected, second-priority Liens.

 

SECTION 4.3. As to Accounts.

 

(a)          Each Grantor shall have the right to collect all Accounts so long
as no Event of Default shall have occurred and be continuing.

 

(b)          Upon (i) the occurrence and continuance of an Event of Default and
(ii) the delivery of notice by the Lender to the applicable Grantor, all
Proceeds of Collateral received by such Grantor shall be delivered in kind to
the Lender for deposit in a Deposit Account of such Grantor maintained at a
depositary bank to which such Grantor, the Lender and the depositary bank have
entered into a Control Agreement in form and substance reasonably satisfactory
to the Lender providing that the depositary bank will comply with the
instructions originated by the Lender directing disposition of the funds in the
account without further consent by such Grantor (any such Deposit Accounts,
together with any other Accounts pursuant to which any portion of the Collateral
is deposited with the Lender, a “Collateral Account,” and collectively, the
“Collateral Accounts”), and such Grantor shall not commingle any such Proceeds,
and shall hold separate and apart from all other property, all such Proceeds in
express trust for the benefit of the Lender until delivery thereof is made to
the Lender.

 

 15Pledge and Security Agreement
and Irrevocable Proxy

 

 

(c)          Following the delivery of notice pursuant to clause (b)(ii), the
Lender shall have, subject to the Intercreditor Agreement, the right to apply
any amount in the Collateral Account to the payment of any Secured Obligations
which are due and payable or in accordance with the Note or this Security
Agreement.

 

(d)          With respect to each of the Collateral Accounts, it is hereby
confirmed and agreed that (i) deposits in such Collateral Account are subject to
a security interest as contemplated hereby, (ii) such Collateral Account shall
be under the control of the Lender and (iii) the Lender shall have the sole
right of withdrawal over such Collateral Account.

 

(e)          Following the occurrence and during the continuance of an Event of
Default, at the request of the Lender, such Grantor will maintain all of its
Deposit Accounts only with any depositary institution that has entered into a
Control Agreement in favor of the Lender.

 

SECTION 4.4. As to the Grantors’ Use of Collateral.

 

(a)          At any time following the occurrence and during the continuance of
an Event of Default, whether before or after the maturity of any of the Secured
Obligations, subject to the terms of the Intercreditor Agreement, the Lender may
(i) notify any parties obligated on any of the Collateral to make payment to the
Lender of any amounts due or to become due thereunder, and (ii) enforce
collection of any of the Collateral by suit or otherwise and surrender, release,
or exchange all or any part thereof, or compromise or extend or renew for any
period (whether or not longer than the original period) any indebtedness
thereunder or evidenced thereby.

 

(b)          Upon request of the Lender following the occurrence and during the
continuance of an Event of Default, subject to the terms of the Intercreditor
Agreement, each Grantor will, at its own expense, notify any parties obligated
on any of the Collateral to make payment to the Lender of any amounts due or to
become due thereunder.

 

(c)          At any time following the occurrence and during the continuation of
an Event of Default, subject to the terms of the Intercreditor Agreement, the
Lender may endorse, in the name of any Grantor, any item, howsoever received by
the Lender, representing any payment on or other Proceeds of any of the
Collateral.

 

 16Pledge and Security Agreement
and Irrevocable Proxy

 

 

SECTION 4.5. As to Intellectual Property Collateral. Each Grantor covenants and
agrees to comply with the following provisions as such provisions relate to any
Intellectual Property Collateral material to the operations or business of such
Grantor:

 

(a)          in no event will such Grantor or any of its agents, employees,
designees or licensees file an application for the registration of any
Intellectual Property Collateral with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, unless it promptly
informs the Lender, and upon request of the Lender (subject to the terms of the
Note and the Intercreditor Agreement), executes and delivers all agreements,
instruments and documents as the Lender may reasonably request to evidence the
Lender’s security interest in such Intellectual Property Collateral;

 

(b)          following the obtaining of an interest in any material Intellectual
Property, such Grantor shall deliver a supplement to Schedule II identifying
such new Intellectual Property; and

 

(c)          following the obtaining of an interest in any material Intellectual
Property by such Grantor or, following the occurrence and during the continuance
of an Event of Default, upon the request of the Lender, subject to the terms of
the Intercreditor Agreement, Grantor shall deliver all agreements, instruments
and documents the Lender may reasonably request to evidence the Lender’s
security interest in such Intellectual Property Collateral and as may otherwise
be required to acknowledge or register or perfect the Lender’s interest in any
part of such item of Intellectual Property Collateral unless such Grantor shall
determine in good faith that any Intellectual Property Collateral is of
negligible economic value to such Grantor.

 

SECTION 4.6. As to Letter-of-Credit Rights.

 

(a)          Each Grantor, by granting a security interest in its Letter of
Credit Rights to the Lender, intends to (and hereby does) collaterally assign to
the Lender its rights (including its contingent rights) to the Proceeds of all
Letter of Credit Rights of which it is or hereafter becomes a beneficiary or
assignee. Promptly following the date on which any Grantor obtains any Letter of
Credit Rights after the date hereof, such Grantor shall (i) deliver a supplement
to Schedule II identifying such new Letter-of-Credit Right and (ii) cause the
issuer of each Letter of Credit and each nominated person (if any) with respect
thereto to consent to such assignment of the Proceeds thereof in a consent
agreement in form and substance reasonably satisfactory to the Lender and
deliver written evidence of such consent to the Lender.

 

(b)          Upon the occurrence of an Event of Default, such Grantor will,
promptly upon request by the Lender and subject to the terms of the
Intercreditor Agreement, (i) notify (and each Grantor hereby authorizes the
Lender to notify) the issuer and each nominated person with respect to each of
the Letters of Credit that the Proceeds thereof have been assigned to the Lender
hereunder and any payments due or to become due in respect thereof are to be
made directly to the Lender and (ii) arrange for the Lender to become the
transferee beneficiary Letter of Credit.

 

 17Pledge and Security Agreement
and Irrevocable Proxy

 

 

SECTION 4.7. As to Commercial Tort Claims. Each Grantor covenants and agrees
that, until the Termination Date, with respect to any Commercial Tort Claim in
excess of $1,000,000 individually or in the aggregate hereafter arising, it
shall, subject to the terms of the Intercreditor Agreement, deliver to the
Lender a supplement to Schedule II in form and substance reasonably satisfactory
to the Lender, identifying such new Commercial Tort Claims.

 

SECTION 4.8. Electronic Chattel Paper and Transferable Records. If any Grantor
at any time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the U.S.
Federal Electronic Signatures in Global and National Commerce Act, or in Section
16 of the U.S. Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, with a value in excess of $1,000,000, such Grantor shall promptly
notify the Lender thereof and, at the request of the Lender and subject to the
terms of the Intercreditor Agreement, shall take such action as the Lender may
request (which shall be consistent with that taken in connection with the Credit
Agreement ) to vest in the Lender control under Section 9-105 of the UCC of such
electronic chattel paper or control under Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, Section
16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. The Lender agrees with such Grantor
that the Lender will arrange, pursuant to procedures substantially similar to
those utilized by the First Lien Administrative Agent pursuant to the Credit
Agreement and so long as such procedures will not result in the Lender’s loss of
control, for such Grantor to make alterations to the electronic chattel paper or
transferable record permitted under Section 9-105 of the UCC or, as the case may
be, Section 201 of the U.S. Federal Electronic Signatures in Global and National
Commerce Act or Section 16 of the U.S. Uniform Electronic Transactions Act for a
party in control to allow without loss of control, unless an Event of Default
has occurred and is continuing or would occur after taking into account any
action by such Grantor with respect to such electronic chattel paper or
transferable record.

 

SECTION 4.9. Further Assurances, etc. Each Grantor shall warrant and defend the
right and title herein granted unto the Lender in and to the Collateral (and any
right, title and interest represented by the Collateral) against the claims and
demands of all Persons whomsoever. Each Grantor agrees that, from time to time
at its own expense, it will promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary or that the
Lender may reasonably request, in order to perfect, preserve and protect any
security interest granted or purported to be granted hereby or to enable the
Lender to exercise and enforce its rights and remedies hereunder with respect to
any Collateral. Each Grantor agrees that, upon the acquisition after the date
hereof by such Grantor of any Collateral, with respect to which the security
interest granted hereunder is not perfected automatically upon such acquisition,
to take such actions with respect to such Collateral or any part thereof as
required by this Security Agreement. Without limiting the generality of the
foregoing, such Grantor will:

 

(a)          from time to time upon the request of the Lender, promptly deliver
to the Lender such stock powers, instruments and similar documents, in form and
substance reasonably satisfactory to the Lender, with respect to such Collateral
as the Lender may reasonably request and will, from time to time upon the
request of the Lender, after the occurrence and during the continuance of any
Event of Default, promptly transfer any securities constituting Collateral into
the name of any nominee designated by the Lender; if any Collateral shall be
evidenced by an Instrument, negotiable Document, promissory note or tangible
Chattel Paper, deliver and pledge to the Lender hereunder such Instrument,
negotiable Document, promissory note, Pledged Note or tangible Chattel Paper
duly endorsed and accompanied by duly executed instruments of transfer or
assignment, all in accordance with the terms of the Intercreditor Agreement and
in form and substance reasonably satisfactory to the Lender;

 

 18Pledge and Security Agreement
and Irrevocable Proxy

 

 

(b)          file (and each Grantor hereby authorizes the Lender to file) such
filing statements or continuation statements, or amendments thereto, and such
other instruments or notices (including any assignment of claim form under or
pursuant to the federal assignment of claims statute, 31 U.S.C. § 3726, any
successor or amended version thereof or any regulation promulgated under or
pursuant to any version thereof), as may be necessary or that the Lender may
request in order to perfect and preserve the security interests and other rights
granted or purported to be granted to the Lender hereby. The authorization
contained in this Section 4.9 shall be irrevocable and continuing until the
Termination Date;

 

(c)          deliver to the Lender or a bailee therefore and at all times keep
pledged to the Lender pursuant hereto, on a second-priority, perfected basis, at
the request of the Lender, all Investment Property constituting Collateral
(except for Permitted Liens), all Distributions with respect thereto, and all
interest and principal with respect to promissory notes, and all Proceeds and
rights from time to time received by or distributable to such Grantor in respect
of any of the foregoing Collateral;

 

(d)          not create any tangible Chattel Paper without placing a legend on
such tangible Chattel Paper indicating that the Lender has a security interest
in such Chattel Paper;

 

(e)          furnish to the Lender, from time to time at the Lender’s request,
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Lender may
reasonably request, all in reasonable detail; and

 

(f)          do all things reasonably requested by the Lender in accordance with
this Security Agreement in order to enable the Lender to have and maintain
control over the Collateral consisting of Investment Property, Deposit Accounts,
Letter of Credit Rights and Electronic Chattel Paper.

 

With respect to the foregoing and the grant of the security interest hereunder,
each Grantor hereby authorizes the Lender to file one or more financing or
continuation statements, any amendments thereto, and other similar documents
necessary or desirable in the opinion of the Lender to perfect or maintain the
perfection of the Lender’s security interest in the Collateral or any portion
thereof, in each of the foregoing cases, without the signature and without
further authorization of such Grantor. Each Grantor agrees that a carbon,
photographic or other reproduction of this Security Agreement or any UCC
financing statement covering the Collateral or any part thereof shall be
sufficient as a UCC financing statement where permitted by law. Each Grantor
hereby authorizes the Lender to file financing statements describing as the
collateral covered thereby “all of the debtor’s personal property or assets” or
words to that effect, notwithstanding that such wording may be broader in scope
than the Collateral described in this Security Agreement.

 

 19Pledge and Security Agreement
and Irrevocable Proxy

 

 

ARTICLE V
THE LENDER

 

SECTION 5.1. Lender Appointed Attorney-in-Fact. Each Grantor hereby irrevocably
appoints the Lender its attorney-in-fact, with full authority in the place and
stead of such Grantor and in the name of such Grantor or otherwise, from time to
time in the Lender’s discretion, following the occurrence and during the
continuance of an Event of Default, to take any action and to execute any
instrument, subject to the Intercreditor Agreement, which the Lender may deem
necessary or advisable to accomplish the purposes of this Security Agreement,
including (a) to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral, (b) to receive, endorse, and collect any
drafts or other Instruments, Documents and Chattel Paper, in connection with
clause (a) above, (c) to file any claims or take any action or institute any
proceedings which the Lender may deem necessary or desirable for the collection
of any of the Collateral or otherwise to enforce the rights of the Lender with
respect to any of the Collateral, and (d) to perform the affirmative obligations
of such Grantor hereunder. EACH GRANTOR HEREBY ACKNOWLEDGES, CONSENTS AND AGREES
THAT THE POWER OF ATTORNEY GRANTED PURSUANT TO THIS SECTION 5.1 IS IRREVOCABLE
AND COUPLED WITH AN INTEREST AND SHALL BE EFFECTIVE UNTIL THE TERMINATION DATE.

 

SECTION 5.2. Lender Has No Duty.

 

(a)          The powers conferred on the Lender hereunder are solely to protect
its interest in the Collateral and shall not impose any duty on it to exercise
any such powers. Except for reasonable care of any Collateral in its possession
and the accounting for moneys actually received by it hereunder, the Lender
shall not have any duty as to any Collateral or responsibility for (a)
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Investment Property and any
other Pledged Property, whether or not the Lender has or is deemed to have
knowledge of such matters, or (b) taking any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral.

 

(b)          Anything contained herein to the contrary notwithstanding, the
Lender may from time to time, when the Lender deems it to be necessary, appoint
one or more subagents (each a “Subagent”) for the Lender hereunder with respect
to all or any part of the Collateral (and shall notify EPL of such appointment;
provided, that the failure to so notify EPL shall not affect the provisions of
this Section 5.2(b)). In the event that the Lender so appoints any Subagent with
respect to any Collateral, (i) the assignment and pledge of such Collateral and
the security interest granted in such Collateral by the Grantors hereunder shall
be deemed for purposes of this Agreement to have been made to such Subagent, in
addition to the Lender, as security for the Secured Obligations, (ii) such
Subagent shall automatically be vested, in addition to the Lender, with all
rights, powers, privileges, interests, obligations and remedies of the Lender
hereunder with respect to such Collateral, and (iii) the term “Lender,” when
used herein in relation to any rights, powers, privileges, interests,
obligations and remedies of the Lender with respect to such Collateral, shall
include such Subagent; provided, however, that no such Subagent shall be
authorized to take any action with respect to any such Collateral unless and
except to the extent expressly authorized in writing by the Lender.

 

 20Pledge and Security Agreement
and Irrevocable Proxy

 

 

SECTION 5.3. Reasonable Care. The Lender is required to exercise reasonable care
in the custody and preservation of any of the Collateral in its possession;
provided, that the Lender shall be deemed to have exercised reasonable care in
the custody and preservation of any of the Collateral (a) if such Collateral is
accorded treatment substantially equal to that which the Lender accords its own
personal property, or (b) if the Lender takes such action for that purpose as
any Grantor reasonably requests in writing at times other than upon the
occurrence and during the continuance of an Event of Default; provided, further,
that failure of the Lender to comply with any such request at any time shall not
in itself be deemed a failure to exercise reasonable care.

 

ARTICLE VI
REMEDIES

 

SECTION 6.1. Certain Remedies. Subject to the Intercreditor Agreement, if any
Event of Default shall have occurred and be continuing:

 

(a)          The Lender may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party on default under the UCC (whether
or not the UCC applies to the affected Collateral) and also may (i) take
possession of any Collateral not already in its possession without demand and
without legal process, (ii) require any Grantor to, and each Grantor hereby
agrees that it will, at its expense and upon request of the Lender forthwith,
assemble all or part of the Collateral as directed by the Lender and make it
available to the Lender at a place to be designated by the Lender that is
reasonably convenient to both parties, (iii) enter onto the property where any
Collateral is located and take possession thereof without demand and without
legal process, (iv) without notice except as specified below, lease, license,
sell or otherwise dispose of the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Lender’s offices or elsewhere,
for cash, on credit or for future delivery, and upon such other terms as the
Lender may deem commercially reasonable. Each Grantor agrees that, to the extent
notice of sale shall be required by law, at least ten days’ prior notice to such
Grantor of the time and place of any public sale or the time of any private sale
is to be made shall constitute reasonable notification; provided, however, that
with respect to Collateral that is (x) perishable or threatens to decline
speedily in value, or (y) is of a type customarily sold on a recognized market
(including but not limited to, Investment Property), no notice of sale or
disposition need be given. For purposes of this Article VI, notice of any
intended sale or disposition of any Collateral may be given by first-class mail,
hand-delivery (through a delivery service or otherwise), facsimile or email, and
shall be deemed to have been “sent” upon deposit in the U.S. Mails with adequate
postage properly affixed, upon delivery to an express delivery service or upon
electronic submission through telephonic or internet services, as applicable.
The Lender shall not be obligated to make any sale of Collateral regardless of
notice of sale having been given. The Lender may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.

 

 21Pledge and Security Agreement
and Irrevocable Proxy

 

 

(b)          Each Grantor agrees and acknowledges that a commercially reasonable
disposition of Inventory, Equipment, Goods, Computer Hardware and Software
Collateral, or Intellectual Property may be by lease or license of, in addition
to the sale of, such Collateral. Each Grantor further agrees and acknowledges
that the following shall be deemed a reasonable commercial disposition: (i) a
disposition made in the usual manner on any recognized market, (ii) a
disposition at the price current in any recognized market at the time of
disposition, and (iii) a disposition in conformity with reasonable commercial
practices among dealers in the type of property subject to the disposition.

 

(c)          All cash Proceeds received by the Lender in respect of any sale of,
collection from, or other realization upon, all or any part of the Collateral
shall be applied by the Lender against, all or any part of the obligations under
the Note. The Lender shall not be obligated to apply or pay over for application
noncash proceeds of collection or enforcement unless (i) the failure to do so
would be commercially unreasonable, and (ii) the affected party has provided the
Lender with a written demand to apply or pay over such noncash proceeds on such
basis.

 

(d)          The Lender may do any or all of the following: (i) transfer all or
any part of the Collateral into the name of the Lender or its nominee, with or
without disclosing that such Collateral is subject to the Lien hereunder, (ii)
notify the parties obligated on any of the Collateral to make payment to the
Lender of any amount due or to become due thereunder, (iii) withdraw, or cause
or direct the withdrawal, of all funds with respect to the Collateral Account,
(iv) enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto, (v) endorse any
checks, drafts, or other writings in any Grantor’s name to allow collection of
the Collateral, (vi) take control of any Proceeds of the Collateral, or (vii)
execute (in the name, place and stead of any Grantor) endorsements, assignments,
stock powers and other instruments of conveyance or transfer with respect to all
or any of the Collateral.

 

SECTION 6.2. Securities Laws. If the Lender shall determine to exercise its
right to sell all or any of the Collateral that are Capital Securities pursuant
to Section 6.1, each Grantor agrees that, upon request of the Lender, such
Grantor will, at its own expense:

 

 22Pledge and Security Agreement
and Irrevocable Proxy

 

 

(a)          execute and deliver, and cause (or, with respect to any issuer
which is not a Subsidiary of such Grantor, use its reasonable efforts to cause)
each Pledged Interests Issuer or other issuer of the Collateral contemplated to
be sold and the directors and officers thereof to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts and
things, as may be necessary or, in the reasonable opinion of the Lender,
advisable to register such Collateral under the provisions of the Securities Act
of 1933, as from time to time amended (the “Securities Act”), and cause the
registration statement relating thereto to become effective and to remain
effective for such period as prospectuses are required by law to be furnished,
and to make all amendments and supplements thereto and to the related prospectus
which, in the reasonable opinion of the Lender, are necessary or advisable, all
in conformity with the requirements of the Securities Act and the rules and
regulations of the SEC applicable thereto;

 

(b)          use its reasonable efforts to exempt the Collateral under the state
securities or “Blue Sky” laws and to obtain all necessary Governmental Approvals
for the sale of the Collateral, as requested by the Lender;

 

(c)          cause (or, with respect to any issuer that is not a Subsidiary of
such Grantor, use its reasonable efforts to cause) each such Pledged Interests
Issuer or other issuer to make available to its security holders, as soon as
practicable, an earnings statement that will satisfy the provisions of Section
11(a) of the Securities Act; and

 

(d)          do or cause to be done all such other acts and things as may be
reasonably necessary to make such sale of the Collateral or any part thereof
valid and binding and in compliance with applicable law.

 

Each Grantor acknowledges the impossibility of ascertaining the amount of
damages that would be suffered by the Lender by reason of the failure by such
Grantor to perform any of the covenants contained in this Section 6.2 and
consequently agrees that, if such Grantor shall fail to perform any of such
covenants, it shall pay, as liquidated damages and not as a penalty, an amount
equal to the value (as reasonably determined by the Lender in good faith) of
such Collateral on the date the Lender shall demand compliance with this Section
6.2.

 

SECTION 6.3. Compliance with Restrictions. Each Grantor agrees that in any sale
of any of the Collateral whenever an Event of Default shall have occurred and be
continuing, the Lender is hereby authorized to comply with any limitation or
restriction in connection with such sale as it may be advised by counsel is
necessary in order to avoid any violation of applicable law (including
compliance with such procedures as may restrict the number of prospective
bidders and purchasers, require that such prospective bidders and purchasers
have certain qualifications, and restrict such prospective bidders and
purchasers to Persons who will represent and agree that they are purchasing for
their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any governmental authority or official, and each
Grantor further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Lender be liable nor accountable to such Grantor for any discount
allowed by the reason of the fact that such Collateral is sold in compliance
with any such limitation or restriction.

 

SECTION 6.4. Protection of Collateral. The Lender may from time to time, at its
option, perform any act which any Grantor fails to perform after being requested
in writing so to perform (it being understood that no such request need be given
after the occurrence and during the continuance of an Event of Default) and the
Lender may from time to time take any other action which the Lender deems
reasonably necessary for the maintenance, preservation or protection of any of
the Collateral or of its security interest therein.

 

 23Pledge and Security Agreement
and Irrevocable Proxy

 

 

SECTION 6.5. Indemnity and Expenses.

 

(a)          Without limiting the generality of any of the provisions of the
Note, each Grantor hereby indemnifies and holds harmless the Lender, and each of
its respective officers, directors, employees and agents (the “Indemnified
Parties”) from and against any and all claims, losses and liabilities arising
out of or resulting from this Security Agreement (including, without limitation,
enforcement of this Security Agreement), except claims, losses or liabilities
resulting from any Indemnified Party’s gross negligence, willful misconduct or
unlawful acts; PROVIDED, HOWEVER, THAT IT IS THE INTENTION OF THE PARTIES HERETO
THAT EACH INDEMNIFIED PARTY BE INDEMNIFIED IN THE CASE OF ITS OWN NEGLIGENCE
(OTHER THAN GROSS NEGLIGENCE), REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR
CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL. If and to the
extent that the foregoing undertaking may be unenforceable for any reason, such
Grantor hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the foregoing which is permissible under applicable law.

 

(b)          Each Grantor will upon demand pay to the Lender and any local
counsel the amount of any and all reasonable expenses, including the reasonable
fees and disbursements of its counsel and of any experts and agents, which the
Lender and any local counsel may incur in connection herewith, including without
limitation in connection with (i) the administration of this Security Agreement,
(ii) the custody, preservation, use or operation of, or the sale of, collection
from, or other realization upon, any of the Collateral, (iii) the exercise or
enforcement of any of the rights of the Lender and any local counsel, or (iv)
the failure by such Grantor to perform or observe any of the provisions hereof.

 

SECTION 6.6. Warranties. The Lender may sell the Collateral without giving any
warranties or representations as to the Collateral. The Lender may disclaim any
warranties of title or the like. Each Grantor agrees that this procedure will
not be considered to adversely affect the commercial reasonableness of any sale
of the Collateral.

 

ARTICLE VII
MISCELLANEOUS PROVISIONS

 

SECTION 7.1. Reserved.

 

SECTION 7.2. Binding on Successors, Transferees and Assigns; Assignment. This
Security Agreement shall remain in full force and effect until the Termination
Date has occurred, shall be binding upon each Grantor and their successors,
transferees and assigns and shall inure to the benefit of the Lender and its
successors, transferees and assigns; provided that no Grantor shall (unless
otherwise permitted under the terms of the Note or this Security Agreement)
assign any of its obligations hereunder.

 

 24Pledge and Security Agreement
and Irrevocable Proxy

 

 

SECTION 7.3. Amendments, etc. No amendment to or waiver of any provision of this
Security Agreement, nor consent to any departure by any Grantor from its
obligations under this Security Agreement, shall in any event be effective
unless the same shall be in writing and signed by the Lender and each Grantor
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

SECTION 7.4. Notices. Except as otherwise provided in this Security Agreement,
all notices and other communications provided for hereunder shall be provided in
accordance with the terms of the Note.

 

SECTION 7.5. Release of Liens. Upon (a) the disposition of Collateral in
accordance with the Note or (b) the occurrence of the Termination Date, the
security interests granted herein shall automatically terminate with respect to
(i) such Collateral (in the case of clause (a)) or (ii) all Collateral (in the
case of clause (b)). Upon any such disposition or termination, the Lender will,
at the Grantors’ sole expense, deliver to each Grantor, without any
representations, warranties or recourse of any kind whatsoever, all Collateral
held by the Lender hereunder, and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

 

SECTION 7.6. No Waiver; Remedies. In addition to, and not in limitation of
Section 2.7, no failure on the part of the Lender to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 7.7. Headings. The various headings of this Security Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Security Agreement or any provisions thereof.

 

SECTION 7.8. Severability. Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Security
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

SECTION 7.9. Governing Law, Entire Agreement, etc. THIS SECURITY AGREEMENT SHALL
BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), EXCEPT TO THE EXTENT THAT THE
PERFECTION, EFFECT OF PERFECTION OR NONPERFECTION, AND PRIORITY OF THE SECURITY
INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK.

 

 25Pledge and Security Agreement
and Irrevocable Proxy

 

 

THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

SECTION 7.10. Counterparts. This Security Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Security Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Security Agreement.

 

SECTION 7.11. Additional Grantors. If at any time any Person is required to
become a “Grantor” hereunder pursuant to the Note, such Person shall execute and
deliver a Second Lien Pledge and Security Agreement Supplement in form and
substance reasonably acceptable to the Lender (each, a “Supplement”). Upon such
execution and delivery, any such Person shall become a “Grantor” hereunder for
all purposes under this Security Agreement, and each Schedule hereto shall be
automatically updated to reflect the information set forth on each Schedule
attached to the applicable Supplement.

 

SECTION 7.12. Intercreditor Agreement Controls.

 

(a)          The Lender, by accepting the benefits of the security provided
hereby, (i) consents (or is deemed to consent), to the subordination of Liens
provided for in the Intercreditor Agreement and (ii) agrees (or is deemed to
agree) that it will be bound by, and will take no actions contrary to, the
provisions of the Intercreditor Agreement.

 

(b)          Notwithstanding any other provision contained herein, this Security
Agreement, the Liens created hereby and the rights, remedies, duties and
obligations provided for herein are subject in all respects to the provisions of
the Intercreditor Agreement. In the event of any conflict or inconsistency
between the provisions of this Security Agreement and the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall control.

 

(c)          Without limiting the foregoing, at any time prior to the Liens
related to the Credit Agreement, any provision hereof requiring any Grantor to
deliver possession of any Collateral to the Lender, or to cause the Lender to
control any Collateral, shall be deemed to have been complied with, if and for
so long as (i) the Intercreditor Agreement is in full force and effect and (ii)
the First Lien Administrative Agent shall have such possession or control for
the benefit of the Lender and as bailee or sub-agent of the Lender as provided
in the Intercreditor Agreement.

 

 26Pledge and Security Agreement
and Irrevocable Proxy

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered by its Authorized Officer as of the
date first above written.

 

  GRANTORS         EPL OIL & GAS, INC.         By: /s/ Antonio de Pinho   Name:
Antonio de Pinho   Title: President         DELAWARE EPL OF TEXAS, LLC        
By: /s/ Antonio de Pinho   Name: Antonio de Pinho   Title: President         EPL
OF LOUISIANA, LLC         By: /s/ Antonio de Pinho   Name: Antonio de Pinho  
Title: President         ENERGY PARTNERS LTD., LLC         By: /s/ Antonio de
Pinho   Name: Antonio de Pinho   Title: President         EPL PIONEER HOUSTON,
INC.         By: /s/ Antonio de Pinho   Name: Antonio de Pinho   Title:
President         EPL PIPELINE, LLC         By: /s/ Antonio de Pinho   Name:
Antonio de Pinho   Title: President         NIGHTHAWK, LLC         By: /s/
Antonio de Pinho   Name: Antonio de Pinho   Title: President

 

 S-1Pledge and Security Agreement
and Irrevocable Proxy

 

 

  ANGLO-SUISSE OFFSHORE PIPELINE
PARTNERS, LLC         By: /s/ Antonio de Pinho   Name: Antonio de Pinho   Title:
President         Address for Grantors:       1021 Main (One City Centre), Suite
2626   Houston, Texas 77002       with copy to:       1021 Main (One City
Centre), Suite 2626   Houston, Texas 77002   Attention:  Bruce W. Busmire  
Telephone No.:  713-351-3033   Telecopier No.:  713-351-3333  

 

 S-2Second Lien Pledge and Security Agreement
and Irrevocable Proxy (GOM)

 

 

  LENDER:         Energy XXI Gulf Coast, Inc.         By: /s/ Antonio de Pinho  
Name:  Antonio de Pinho   Title:  President         Address: 1021 Main (One City
Centre), Suite 2626     Houston, Texas 77002   Attention: Bruce W. Busmire  
Telephone No.:  713-351-3033   Telecopier No.  713-351-3333

 

 S-3Pledge and Security Agreement
and Irrevocable Proxy

 

 

SCHEDULE I
to Security Agreement

 

ITEM A – PLEDGED INTERESTS

  

            Common Stock Pledged Interests Issuer (corporate)   Cert. #   # of
Shares   Authorized
Shares   Outstanding
Shares   % of Shares
Pledged                                                                  

 

    Limited Liability Company Interests Pledged Interests Issuer (limited
liability company)  

% of Limited Liability

Company Interests Pledged

 

Type of Limited Liability

Company Interests Pledged

                             

 

    Partnership Interests Pledged Interests Issuer (partnership)   % of
Partnership
Interests Owned   % of Partnership
Interests Pledged                              

 

ITEM B – PLEDGED NOTES

 

1. Pledged Note Issuer Description:

 

SCHEDULE II
to Security Agreement

 

Item A-1.Location of Grantor for purposes of UCC.

 

 Schedule II-1Pledge and Security Agreement
and Irrevocable Proxy

 

 

Item A-2.Grantor’s place of business or principal office.

 

Item A-3.Taxpayer ID number.

 

Item B.Equipment.

 

Item C.Inventory.

 

SCHEDULE II
to Security Agreement

 

Item D.Goods

 

Item E.Merger or other corporate reorganization.

 

Description of Merger:

 

 Schedule II-2Pledge and Security Agreement
and Irrevocable Proxy

 

 

Item F.Government Contracts.

 

Description of Contract:

 

Item G.Deposit Accounts and Securities Accounts.

 

Deposit Accounts:           Account Description   Account Number                
        Securities Accounts:           Account Description   Account Number    
             

 

SCHEDULE II
to Security Agreement

 

Item H.Letter of Credit Rights.

 

Description of Letter of Credit Rights:

 

Item I.Commercial Tort Claims.

 

Description of Commercial Tort Claims:

 

 Schedule II-3Pledge and Security Agreement
and Irrevocable Proxy

 

 

SCHEDULE III - A
to Security Agreement

 

INTELLECTUAL PROPERTY COLLATERAL

 

Item A.           Patent Collateral.

 

Issued Patents

 

Country    Patent No.    Issue Date    Inventor(s)    Title                    
                                 

 

Pending Patent Applications

 

Country    Serial No.    Filing Date    Inventor(s)    Title                    
                                 

 

Patent Applications in Preparation

 

        Expected         Country   Docket No.   Filing Date   Inventor(s)  
Title                                                      

  

 Schedule III-A-1Pledge and Security Agreement
and Irrevocable Proxy

 

 

SCHEDULE III - B
to Security Agreement

 

Item B.           Trademark Collateral

 

Registered Trademarks

 

Country    Trademark    Registration No.    Registration Date                  
                       

 

Pending Trademark Applications

 

Country    Trademark    Serial No.    Filing Date                              
           

 

Trademark Applications In Preparation

 

            Expected   Products/ Country    Trademark    Docket No.    Filing
Date    Services                                                      

 

 Schedule III-B-1Pledge and Security Agreement
and Irrevocable Proxy

 

 

SCHEDULE III - C
to Security Agreement

 

Item C.           Copyright Collateral.

 

Registered Copyrights/Mask Works

 

Country    Registration No.    Registration Date    Author(s)    Title          
                                           

 

Copyright/Mask Work Pending Registration Applications

 

Country    Serial No.    Filing Date    Author(s)    Title                      
                               

 

Copyright/Mask Work Registration Applications In Preparation

 

        Expected         Country    Docket No.    Filing Date    Author(s)   
Title                                                      

 



 Schedule II-C-1Pledge and Security Agreement
and Irrevocable Proxy

